Motion Granted; Affirmed and Memorandum Opinion filed January 31, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00508-CR

                 YOLANDA MARIE WILLIAMS, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1315703

              MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to aggravated assault of a family member.
On May 22, 2012, after a pre-sentence investigation and hearing, the trial court
sentenced appellant to confinement for five years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2